Citation Nr: 1123534	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  00-06 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating action of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO found that new and material evidence had not been received to reopen the service connection claim for PTSD.  The Board reopened the Veteran's service connection claim for PTSD in October 2002.  In July 2003, the Board remanded the service connection claim for PTSD for more development, along with a claim for entitlement to disability compensation under the 38 U.S.C.A. § 1151.  These claims were again remanded in February 2007.  

The claim for entitlement to disability compensation under the 38 U.S.C.A. § 1151 was granted in an October 2008 RO rating decision and the issue is no longer before the Board.  

In May 2009, the Board denied the Veteran's claim for service connection for PTSD.  In September 2010, the Court of Appeals for Veterans Claims (Court) vacated and remanded the case so the Board could: discuss whether VA attempted to obtain records the Veteran identified regarding a possible diagnosis of PTSD in 1990 or 1991 at the Alexandria VA Medical Center (VAMC); discuss the Veteran's competence of his statements regarding a possible PTSD diagnosis; and to discuss Jandreau v. Nicholson, 492 F. 3d 1272, 1377 (Fed. Cir. 2007).  

The Veteran testified before the RO at a hearing in July 2000.  The Veteran also testified before the undersigned at a videoconference hearing in July 2002.  

In September 2006, the RO denied service connection for bipolar disorder.  The Veteran did not file a notice of disagreement with that decision.  The Board referred the matter of service connection for psychiatric disability other than PTSD to the agency of original jurisdiction.  In the Court's September 2010 memorandum decision, it was noted that a claim of service connection for psychiatric disability other than PTSD was not before it.  The Board will limit its consideration to the issue cited on the first page of this decision.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  A clear preponderance of the evidence is against a finding that the Veteran has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In August 2003 and March 2007 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The March 2007 letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  


VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The Veteran was given a VA examination in relation to his PTSD claim in April 2008.  

At a July 2000 decision review officer (DRO) hearing, the Veteran said he was diagnosed with PTSD in 1990 or 1991.  (Transcript, p 13.)  He said he took a test at the Alexandria VAMC in 1991 or "sometime in the beginning of Desert Storm, if not before."  (Transcript, p 14.)  He also admitted that his memory is "not what it should be."  Id.  The representative requested a search for medical records in 1990 or 1991 for a diagnosis of PTSD.  Id.  

The claims file reflects that in August 2000 the RO requested treatment reports from 1990 to 1991 at the Alexandria facility where the Veteran stated he was treated (the mental hygiene clinic, Transcript p 14).  The file also reflects that records from Alexandria for the time period of 1990 to 1991 are in the file, next to the request for records.  The December 2000 supplemental statement of the case shows that the records from 1990 and 1991 were considered.  No diagnosis of PTSD was found.  However, as explained below, the Veteran was diagnosed with PTSD at other points in time and these diagnoses are considered in adjudicating the claim.  

In a March 2011, the Veteran waived the right to have the RO review new evidence submitted.  The Board is satisfied that the duties to assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition to the general requirements for service connection, service connection for PTSD requires:  (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service and part (2) covers a situation where the evidence shows a veteran served in combat.  Id.  

Additionally, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment applies to the Veteran because his application for service connection for PTSD was pending before VA on or after July 12, 2010 due to the Court vacating a Board decision on the application and remanding it for adjudication.  Id.  The final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means: that a veteran experienced, witnessed, or was confronted with an event or circumstance.  Id. at 39852.  The event or circumstance must have involved actual or threatened death or serious injury or a threat to the physical integrity of the veteran or others.  Id.  Examples of the event or circumstance include: an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id.  Also, the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Parts (4) and (5) address prisoners of war (POWs) and allegations of in-service personal assault.  Id.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2010).  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the Veteran's service treatment records were lost in the 1973 fire at the National Personnel Records Center in St. Louis.  492 F.3d at 1373-74.  He was attempting to establish service connection for a right shoulder injury and had submitted statements from himself and a fellow service member.  Id.  

The Federal Circuit discussed Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) in detail.  492 F.3d at 1376.  The Federal Circuit determined that lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  In a footnote, the Federal Circuit clarified: "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Id. at footnote 4.  

The Court has stated before as well that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2010).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board finds that a clear preponderance of the evidence shows the Veteran does not have PTSD and the fear-based presumption does not apply.  The Board also finds the Veteran, and those who based their conclusions on the Veteran's statements, to be not credible.  As a result, the claim is denied.  

The Veteran contends that he has PTSD that is related to his service.  Originally, in his May 2000 appeal, the Veteran asserted that a VA doctor diagnosed him with PTSD at the Alexandria VAMC in about 1991 and this doctor advised him to file a claim.  He did not file a claim until April 1996.  

At a July 2000 DRO hearing, the Veteran repeated that he was diagnosed with PTSD in 1990 or 1991.  (Transcript, p 13.)  He also admitted that his memory was "not what it should be."  Id.  When asked about "stressful episodes" in service, the Veteran stated that being drafted was stressful and talked about the prospect of going to Vietnam.  (Transcript, p 15.)  The Veteran was sent to West Berlin, Germany.  (Transcript, p 14-15.)  He recalled getting rejected by his fiancé a traumatic experience.  (Transcript, p 15.)  He briefly stated that they would go on "red alert" for days.  (Transcript, p 16.)  He stated that he lost a lot of his memory "Christmas night, '96."  (Transcript, p 19.)  

At the July 2002 Board hearing, when asked about stressors in service, the Veteran reported that receiving orders to Vietnam was a stressful experience.  (Transcript p 3, 18.)  He again reported that his fiancé returning his ring as a stressful experience.  Id.  He described a new event where he was smoking hashish and drinking with friends in a truck or a van and then passed out from carbon monoxide.  (Transcript, p 3-4.)  He also said it was stressful to go on "Red Alert."  (Transcript, p 4.)  But the really stressful things were being exposed to carbon monoxide when they were smoking and getting rejected by his fiancé.  (Transcript, p 4.)  However, the Veteran stated that while smoking in the van and passing out was stressful, there was no report of this incident to anyone and he was not hospitalized.  (Transcript, p 20.)  The Veteran also told a story about losing a stereo; this too was stressful to him.  (Transcript, p 22-23.)  

In March 2011, the Veteran asserted that VA progress notes he submitted showed that he had PTSD.  While serving in West Berlin, Germany, his unit was on constant alert on many occasions.  He said the threat level was so high he feared for his life and for his family back home "if nuclear war were to break out."  He stated that his new social worker had also diagnosed him with PTSD.  

The Board finds the Veteran is competent to report his symptoms.  The Board finds the Veteran is not competent give himself a psychiatric diagnosis such as PTSD because PTSD is not like a broken leg or right shoulder disability like in Jandreau.  In fact, psychiatric disabilities are dealt with by mental health professionals and are more akin to cancer than to a broken leg.  Jandreau, 492 F.3d at 1377, footnote 4.  The Veteran is competent to describe his mental health symptoms and state what he has observed and experienced.  38 C.F.R. § 3.159(a)(2).  

The Board finds the Veteran not credible.  Caluza, 7 Vet. App. at 511.  First, in addition to stating at the July 2000 DRO hearing that his memory was poor (Transcript, p 13, 19), there are other examples throughout the file where the Veteran or clinicians state that the Veteran's memory is poor.  In his counselor's March 2001 report, she states: "He appears to have some impairment with memory."  At the April 2008 VA examination, the examiner noted that the Veteran again stated that his memory was bad.  Such statements undercut the Veteran's reliability as a historian.  

Next, in a June 2001 treatment record from his counselor, she noted that the Veteran said he would get attention for advertising the issue of POW and those missing in action.  When people would thank him for his service in Vietnam he did not correct them to state the truth: he did not serve in Vietnam.  This shows the Veteran is willing to purposely mislead others and bears negatively on his capacity to tell the truth.  

Finally, at the July 2002 Board hearing, the Veteran stated a major stressor was receiving orders to Vietnam and generally stated the idea of going to Vietnam was traumatic for him.  His service personnel records do not show orders to Vietnam.  But these records do show that his area of preference to be deployed outside of the United States was Vietnam.  It seems inconsistent that he requested to go to Vietnam but now states that the prospect of going to Vietnam was traumatic.  The Board finds the Veteran to be not credible and assigns his statements little weight.  

Two other lay statements, submitted in November 2005, are in the file  The Veteran's sister said the Veteran was normal before service, but afterward he changed and became "scary."  She described the Veteran in her letter with some detail, but did not provide any dates for the changes she observed.  The Veteran's mother also did not provide any dates, but did state that the Veteran was a different person after service.  She felt she had to raise him all over again.  

The Board finds the Veteran's mother and sister are competent to state their observations and describe what they personally observed about the Veteran.  38 C.F.R. § 3.159(a)(2).  The Board finds these statements to be relatively credible as well.  A June 2003 record from the Veteran's counselor suggests that the Veteran's family was trying to exploit him for financial gain, but the bulk of the medical evidence shows the Veteran's family, especially his mother, have tried to look out for the Veteran (for example, see a November 1999 VA social work psychosocial assessment).  The Board finds the problem with the statements is that although they show the Veteran changed over the years they are not that specific as to when behavior changes occurred.  This lessens their probative value.  The Board assigns the statements some weight.  

The record of medical evidence in the file shows a nearly thirty year history of bipolar disorder.  Service treatment records do not show signs of a mental disability.  The Veteran was discharged in June 1973.  

In May 1981, a Natchitoches Mental Health Clinic (NMHC) intake assessment showed the Veteran presented with the complaint of recurring manic episodes.  He stated that over Christmas of the past year he began talking and "preaching" a lot.  He felt something "out of the natural" happened to him.  He admitted to smoking marijuana.  The Veteran was currently under judicial commitment.  The NMHC psychiatric evaluation (from the same month) showed an impression of manic-depressive illness versus schizoaffective disorder.  

Other records from NMHC (dating to at least January 1983) show that the Veteran was initially diagnosed with schizoaffective disorder.  Then in November 1982, the assessment was "schizoaffective versus manic/depressive illness.  Most probably bipolar disorder."  

In 1989, the Veteran was admitted to a VA facility for treatment.  A July 1989 VA social work note showed the Veteran was admitted in June 1989 and his current diagnosis was schizoaffective disorder.  In August 1989, the Veteran was evaluated at the VA in Alexandria.  The Veteran reported being drafted at age 19.  He was posted to West Berlin, Germany.  After discharge, he worked making mobile homes and then became an auto mechanic.  He last worked in January 1988.  More recently, he had been thrown out of his mother's house, lived in the garage and received food stamps.  He reported he first developed mental illness 11 years prior.  
The Veteran had been hospitalized since that time and had been diagnosed with a manic depressive illness.  It was noted that the Veteran was not able to give an adequate history.  The Veteran was grandiose and inappropriate.  The doctor wanted to admit him immediately, but he refused.  

Records from 1990 and 1991 are in the file.  A June 1990 VA progress note showed a diagnosis of "bipolar, depressed."  A July 1990 VAMC Alexandria records show the Veteran underwent another psychiatric evaluation.  His diagnosis was bipolar, mixed and severe.  He was noted to be very depressed.  A history and physical examination from the same month noted that the Veteran had a psychiatric consultation and was diagnosed with bipolar disorder.  

In February 1991, a VA consultation record showed the Veteran complained of hearing voices and had flight of ideas.  He was accompanied by the Sheriff's deputy.  The Veteran realized that he was manic.  He told the doctor he had been doubling up on his medications and drinking.  The impression was bipolar, manic with possible alcohol abuse.  March 1991 VAMC Alexandria records show the Veteran was diagnosed with bipolar affective disorder with psychotic features.  He also had episodic alcohol abuse.  He was admitted for alcohol detoxification, then transferred to psychiatry.  On the day of his discharge, he had a fight with his mother, who called the police.  The Veteran was returned to the hospital, but this time only for detoxification; he was again discharged in April.  

A July 1991 VA mental health clinic record states that the Veteran had legal charges pending for hitting a police car with a wine bottle.  His medication was continued.  

By July 1995, a VA progress note showed the Veteran had been stable for about two and a half years since his last hospitalization.  He was assessed with bipolar affective disorder with episodes of psychosis.  He was currently in remission.  A VA psychiatry record showed bipolar affective disorder in partial remission from September 1995; he was stable in December 1995.  

The Board finds that the medical evidence that existed prior to when the Veteran filed his claim for compensation is competent and credible.  The clinicians are competent to diagnose bipolar disorder and the information is overall credible and appears accurate.  These records created before the claim for compensation was filed diminish the possibility of bias on the Veteran's behalf and are highly probative.  The Board assigns these records great weight.  

The balance of the medical evidence shows the Veteran has been diagnosed with bipolar disorder since he first filed his claim in April 1996.  An April 1996 VA medical certificate showed a history of schizophrenia.  May and June 1996 records show the Veteran was admitted due to a manic episode of his bipolar disorder.  The Veteran's mother stated at triage that the Veteran had been off his medication and when this happened he became aggressive and very hostile.  The impression was psychosis.  Over one month after the initial admission, the ward physician determined that the Veteran had reached maximum benefit from treatment.  He was not floridly psychotic and he was less grandiose.  He responded well to medication.  

In November 1996, the Veteran was again admitted.  A history and physical examination showed the Veteran was admitted to the psychiatric service for complaints of verbalizing violent behavior, talking irrationally and making threats.  He was brought by the sheriff.  He was grandiose and not taking his medications.  The assessment was bipolar disorder, manic and alcohol dependence.  

A November 1996 VA nursing note shows the local sheriff's office called and said the Veteran had been phoning and telling them that he was being mistreated by being overmedicated.  The Veteran stated he did call the sheriff's office; he was informed this was inappropriate.  The Veteran was stabilized on medication and discharged in January 1997.  

The Veteran was admitted again in September 1999.  His long history of bipolar disorder and many past hospital admissions were noted.  He was admitted under vague circumstances-he was in some discord with his girlfriend and was progressively becoming more manic.  For example, he was preaching on his porch and becoming a disturbance in the community.  He possibly was drinking and gambling before that time.  His psychiatric and family history were both positive for bipolar I disorder and alcohol dependence.  The Veteran stated that he had a stab wound to his chest and had his nose broken several times.  The impression was bipolar disorder, mixed.  He was stabilized and discharged in October 1999.  

In November, the Veteran was again brought in by the sheriff because he was making threats and cursing family members.  He has been drinking contrary to doctor's orders.  He agreed to admission on a voluntary basis.  The Veteran lived in his own house next to his mother's house.  Reality testing was tenuous at best.  The admission diagnosis was bipolar manic depression and history of alcohol dependence.  

By January 2000, a VA psychiatry record shows his bipolar disorder and alcohol dependence were in remission.  It was again noted that the Veteran had a long history of bipolar disorder, with multiple admissions and a history of drinking too much.  His recent hospitalization was brought about by drinking too much.  
The Veteran stated he was drafted and was a military policeman in the military.  He was in West Berlin when there was a pullout from Vietnam; he stated this was stressful.  He reported first being sick in 1981 when his wife left him.  He reported getting into a lot of fights in the military.  

From this point, it appears the Veteran turned a corner in his mental illness; no further hospitalization records are in the file.  VA records show the Veteran continued to be diagnosed with bipolar disorder and continued to received medication for this problem (See September 2001, June 2003, and December 2008 VA psychiatry records).  

The Board also finds the records that were created after the Veteran filed his first claim but before the Board's decision in May 2009 to be competent and credible.  They generally reference the Veteran's long history of bipolar disorder and multiple past admissions for this disability.  They are probative and the Board assigns some weight.  

In May 2009, the Board denied service connection for PTSD.  As explained above, the Court vacated and remanded this decision.  After this point, the VA treatment records show diagnoses of PTSD with a flawed or no explanation.  

An October 2009 form for aid and attendance filled out by the Veteran's primary care physician lists PTSD as a diagnosis (it also noted that he had bipolar affective disorder).  In December 2009, a VA psychiatry record showed a new diagnosis of chronic PTSD along with mixed bipolar disorder and nicotine dependence.  A June 2010 VA psychiatry record showed a diagnosis of PTSD and "bipolar by history."  A December 2010 VA psychiatry record vaguely mentions "trauma" to which the Veteran himself, but not the clinician, has related to his diagnosis of PTSD.  The actual diagnoses were bipolar disorder in partial remission and PTSD with a mood disorder.  

In January 2011, an initial VA social worker's note (which shows his case was opened on the same date) records the Veteran's history as stated by the Veteran.  It states: "Veteran discussed traumatic incident related to all red alerts in West Berlin, having to defend buildings with the Russians coming through."  He also mentioned smoking in a van in service and passing out from carbon monoxide.  The note states some previous notes and documentation were reviewed, however there was no mention of the Veteran's long history of diagnosed bipolar disorder, complete with past hospital admissions due to bipolar disorder.  Instead, the note shows the Veteran reported he had some prior psychiatric hospitalizations.  The Veteran was diagnosed with PTSD based on "trauma."  

The clinicians diagnosing PTSD since the Board's May 2009 decision are competent.  The PTSD diagnoses are not credible given there is no discussion or acknowledgement of the Veteran's lengthy history of bipolar disorder and no explanation for the diagnosis.  The clinicians apparently relied on the statements of the Veteran, who as explained above, is not credible.  The Board also does not believe the Veteran when he asserted that Russia invaded West Berlin.  The Board finds that this fact is untrue, thus any opinion based on it is wrong.  These post-May 2009 records are assigned little weight.  

The Veteran did receive a VA examination in April 2008.  The April 2008 VA examination report states that the examiner interviewed the Veteran, gave him a mental status examination and administered several diagnostic tests; including Selective Scales of the Wexler Adult Intelligence Scale III and the Minnesota Multiphasic Personality Inventory-II.  The examiner reviewed the Veteran's electronic records; a diagnosis of bipolar disorder was noted.  A past problem of prolonged posttraumatic stress was also noted.  A more recent record (February 2008) showed a diagnosis of bipolar disorder.  In a May 2008 addendum to the examination report, the examiner stated the Veteran's full medical record and claims file were not available at the time of the examination, but were reviewed and the review did not alter the original results of the examination.  

The examiner noted the Veteran's assertion that he was diagnosed with PTSD in 1990 by a VA doctor.  The Veteran again stated that his memory was bad.  Post-military, the Veteran stated he had been shot at and hit on the head with a bottle.  He denied having any nightmares or flashbacks.  

The examiner noted the Veteran's lengthy history of drug and alcohol problems, as well as his history of periodic hospitalization for mental illness.  The examiner noted that the Veteran clearly showed signs and symptoms of mania.  The diagnostic testing results showed the Veteran had an average range of intelligence and "a clear pattern of a bipolar disorder scale."  The Veteran was diagnosed with Axis I bipolar disorder with psychosis.  Also, the Veteran was diagnosed with polysubstance dependency (which the Veteran reported to be in remission).  The examiner did not diagnose PTSD.  

In giving his opinion, the examiner emphasized that the Veteran clearly did not fit the criteria for a diagnosis of PTSD either in terms of stressors, symptoms or functional impairment.  The examiner related functional impairment to bipolar disorder and noted the Veteran's past hospitalizations and arrests.  "It is this examiner's opinion, therefore, that this individual does have a potential for extremely severe impairment, although he superficially presents as adaptive on many occasions."  

The Board finds the April 2008 VA examination and addendum to be competent and credible.  The examiner reviewed the entire claims file, observed the Veteran's behavior, listened to the Veteran's reported social history and assessed his psychometric testing.  The examiner noted there had been past PTSD diagnoses, but explained why the Veteran did not fit that diagnosis.  The examiner also noted the Veteran's assertion he was diagnosed in 1990 with PTSD.  The examiner also explained that the Veteran is superficially adaptive, which would explain past diagnoses for PTSD.  The report provided a full explanation for the examiner's conclusion that the Veteran's proper diagnosis is bipolar disorder.  The Board finds the examination probative.  It is assigned great weight as it is on point and fully explanatory.  

There is another positive opinion in the file, written by the Veteran's counselor and licensed social worker from March 2001.  The Veteran started going to see this counselor about May 2000.  The initial diagnosis was bipolar disorder with psychosis and PTSD.  In a December 2000 record, the counselor said the Veteran described going on red alert and "smoking a jibbie" before the carbon monoxide incident.  

In March 2001, the counselor wrote an evaluation and opined that the Veteran had PTSD.  She stated: "He has dreams about West Berlin and the stressors he experienced during his tour of duty in East Germany."  She said he felt guilty because some people went to Vietnam and he didn't.  He felt bad about prisoners of war and people that were missing in action.  The Veteran reported he was diagnosed with bipolar disorder and PTSD in 1990 or 1991.  She did note that the Veteran had some impairment with memory.  

Under military history, the Veteran reported having his orders changed from Vietnam to Germany.  He reported having to be prepared in case they were attacked by communists.  He said this was a tense situation and called it "Red Alert."  The clinician wrote: "Although not in hand to hand combat, [the Veteran] states that this was a very stressful duty station during the 'Cold War.'"  He again told the story about smoking in a van, passing out, and allegedly suffering from carbon monoxide poisoning.  

He stated that he was engaged before the service and his fiancé sent his ring back to him when he was overseas.  When he came home they got back together and married.  

The clinician stated the Veteran had self-reported a diagnosis of bipolar disorder.  She stated this diagnosis was inappropriate because he had no family history of mental illness and bipolar disorder was genetic.  In a December 2001 record, the counselor stated that the Veteran had not had a manic episode since she had seen him.  

The Board finds the counselor's conclusion to be competent.  However, the Board finds the counselor relied on the Veteran's statements in coming to a conclusion and the Veteran is not credible.  The counselor was very dismissive of a past diagnosis of bipolar disorder, despite the fact that multiple clinicians had diagnosed the Veteran as bipolar and he had been treated as such for many years.  The Board assigns this opinion little weight.  

The Board finds the pre-claim medical evidence and the April 2008 VA examination report with addendum to be the most probative evidence in the file.  The April 2008 examination report and addendum are accurate, articulate and provide good reasons for why the Veteran has a diagnosis of bipolar disorder and not PTSD.  Nieves- Rodriguez, 22 Vet. App. at 304.  The Veteran's history was considered, as well as other past diagnoses and nearly all the evidence in the file.  A good explanation is provided for why the Veteran sometimes may appear to be something that he is not; he is bipolar and this allows him to sometimes appear superficially adaptive when he has the potential for severe impairment.  Such an opinion is supported by the Veteran's history as shown through the bulk of the evidence in the file.  

The Board has considered the fear-related presumption under 38 C.F.R. § 3.304(f)(3), however, the Board finds the Veteran does not have PTSD.  Additionally, the Veteran is not credible.  The Board does not find that in service he "experienced, witnessed, or was confronted with an event or circumstance" that involved actual or threatened death or serious injury or a threat to the physical integrity of himself or others.  Id.  Certainly what he has described was nothing along the lines of "an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft."  Id.  Also, there is clear and convincing evidence that the Veteran is not credible.  

The Board finds the Veteran was not in combat; the combat presumptions also do not apply.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  As the Board finds the Veteran does not have a diagnosis of PTSD under 38 C.F.R. § 3.304(f), the claim is denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


